DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 10, 12-17 of U.S. Patent No. 9,867,931. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  Regarding claim 21, claim 1 of the patent discloses a system suitable for delivering therapeutic agents to a target site (claim 1, lines 15-16), the system comprising a therapeutic agent, the therapeutic agent having one or more particles having a diameter and a mass (claim 1, lines 17-18), a container for holding the therapeutic agent (claim 1, line 19), a pressurized fluid in selective communication with at least a portion of the container (claim 1, lines 20-22), a catheter in fluid communication with the container and having a limen sized for delivery of the therapeutic agent to a target site (claim 1, lines 22-25), wherein the diameter of the particles of the therapeutic agent is in the range of between about 1 micron and about 925 microns (claim 1, lines 26-28), wherein a ration of an inner diameter of the catheter to the diameter of the one or more particles when delivered is at least 4:1 (claim 1, lines 32-34), and wherein the one or more particles are delivered to the target site without aerosolization (claim 1, lines 37-38).  The difference between the patent claim and the application claim lies in the fact that the patent claims recite additional elements and are therefore more specific. It has been held that the generic claim is anticipated by the specific claim. See In re Goodman, 29 USPQ2s 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct therefrom.  Independent claims 32 and 38 are similarly anticipated.  See table below for correspondence between the dependent claims.

Application
9,867,931
21
1 or 12
22
1 or 12
23
5 or 12
24
2 or 12
25
12
26
12
27
13
28
14
29
15
30
9
31
16
32
17
33
1
34
1
35
5
36
6
37
10
38
1
39
1
40
1


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-17 of U.S. Patent No. 10,806,853. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims. Regarding claim 21, claim 1 of the patent discloses a system suitable for delivering therapeutic agents to a target site (claim 1, lines 32-33), the system comprising a therapeutic agent, the therapeutic agent having one or more particles having a diameter and a mass (claim 1, lines 34-35), a container for holding the therapeutic agent (claim 1, line 36), a pressurized fluid in selective communication with at least a portion of the container (claim 1, lines 37-39), a catheter in fluid communication with the container and having a limen sized for delivery of the therapeutic agent to a target site (claim 1, lines 40-42), wherein the diameter of the particles of the therapeutic agent is in the range of between about 1 micron and about 925 microns (claim 1, lines 43-45), wherein a ratio of an inner diameter of the catheter to the diameter of the one or more particles when delivered is at least 4:1 (claim 1, lines 46-48), and wherein the one or more particles are delivered to the target site without aerosolization (claim 1, lines 49-50).  The difference between the patent claim and the application claim lies in the fact that the patent claims recite additional elements and are therefore more specific. It has been held that the generic claim is anticipated by the specific claim. See In re Goodman, 29 USPQ2s 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct therefrom.  Independent claims 32 and 38 are similarly anticipated.  See table below for correspondence between the dependent claims.
Application
10,806,853
21
1
22
1
23
2
24
3
25
4
26
5
27
6
28
7
29
8
30
9
31
10
32
11
33
11
34
13
35
14
36
15
37
16
38
17
39
17
40
17


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, -25, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoepfler (US 5,312,331) in view of Bridevaux et al (Short-term safety of theracoscopic talc pleurodesis for recurrent primary spontaneous pneumothorax: a prospective European mulitcentre study; Eur Respir J 2011: 38: 770-773).
Regarding claim 21, Knoepfler discloses a system suitable for delivering a therapeutic agent to a target site (abstract), the system comprising a therapeutic agent (talc 11: col. 2, line 21), the therapeutic agent having one or more particles having a diameter and a mass (talc is a powder which has discrete particles, the particles necessarily having a diameter and a mass), a container 14 for holding the therapeutic agent (col. 2, line 24), a pressurized fluid (bulb contains air which is pressurized by compression of the bulb), the pressure fluid is in selective fluid communication with the container (via one way valve 17: col. 2, lines 25-30), a catheter 12 in fluid communication with the container and having a lumen sized for delivery of the therapeutic agent to a target site (col. 2, line 24), wherein the one or more particles are delivered to the target site without aerosolization (col. 3, lines 35-37: talc is blown into the target tissue, aerosolization is not disclosed).
Claim 21 further calls for the diameter of the particles to be in the range of between about 1 micron and about 925 microns.  Knoepfler discloses that the particles are talc for use in pluerodesis (abstract), but fails to disclose the diameter of the particles.  Bridevaux teaches that talc for use in pleurodesis preferable has particles having a diameter of greater than 10 microns, the median particle size being 31.5 microns (page 771, under “Thoracoscopic procedure”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the talc particles of Knoepfler would have a diameter within the claimed range because Bridevaux teaches that talc particles for use in pleurodesis have a median diameter of 31.5 microns.
Knoepfler further discloses that the catheter has a diameter of 0.3 inches (col. 2, lines 40-43; 0.3 in = 7620 microns), and therefore the resulting ratio of the inner diameter of the catheter to the diameter of the particles is greater than 4:1.
Regarding claim 22, Knoepfler discloses a pressure source 13 holding the pressurized fluid (col. 3, lines 32-35), the pressure source is in selective fluid communication with the container (via one way valve 17: col. 2, lines 25-30).
Claim 23 calls for the regulated pressure of the pressurized fluid to be between about 0.01 psi and 100 psi.  Knoepfler does not specifically disclose the pressure, but discloses a valve that regulates the pressure.  The claimed pressure range is very large and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device of Knoepfler would operate under the claimed pressure so that the user can readily operate the device to deliver the powder at a pressure that would not be painful to the user.
Claim 24 further calls for the diameter of the particles to be in the range of between about 45 micron and about 400 microns.  Bridevaux teaches that talc for use in pleurodesis preferable has particles having a diameter of greater than 10 microns, the median particle size being 31.5 microns (page 771, under “Thoracoscopic procedure”). A median particle size wherein the particles have a diameter greater than 10 microns implies that some particles are larger than the median. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the talc particles of Knoepfler would have a diameter within the claimed range because Bridevaux teaches that talc particles for use in pleurodesis have a median diameter of 31.5 microns.
Regarding claim 25, as discussed above the combination of a catheter having a diameter of 0.3 inches and a particle having a diameter of 31.5 microns will result in the ratio being greater than 7.5:1.
Regarding claim 30, Knoepfler discloses that the therapeutic agent is a powder (col. 2, line 24).
Claim 31 calls for the pressurized fluid to comprise carbon dioxide.  The pressurized fluid contained in the bulb of Knoepfler is atmospheric air.  Atmospheric air contains trace amounts of carbon dioxide.

Allowable Subject Matter
Claims 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 26, the prior art fails to teach or fairly suggest the pressurized fluid directed through a first region of the container toward a second region of the container, and wherein the fluid is at least partially redirected to urge the therapeutic agent in a direction from the second region toward the first region, in combination with the features of the invention, substantially as claimed.
Claims 32-40 are allowable over the prior art of record but for the double patenting rejection above.
Regarding claim 32, the claimed combination of the particle size and/or ratio (particle size between 45 microns and 400 microns, and ratio of at least 4:1 and less than or equal to 51:1) could not be found, in combination with the features of the invention substantially as claimed.
Regarding claim 38, the prior art fails to teach the claimed mass of the particles in combination with the features of the invention, substantially as claimed. The density of talc is approximately 2.6g/cm3 and therefore particles having a diameter of 31.5 microns will have a mass an order of magnitude smaller than the claimed mass.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/             Primary Examiner, Art Unit 3783